 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JEFFREY BOLGER,                                No. 2:18-cv-2247 DB
12                        Plaintiff,
13             v.                                       ORDER
14       ANDREW SAUL, Commissioner of Social
         Security, 1
15

16                        Defendant.
17

18            This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment. 2

20   Plaintiff’s motion argues that the Administrative Law Judge improperly found plaintiff did not

21   meet a listing impairment, erred in making a residual functional capacity determination, and

22   improperly rejected medical opinion evidence.

23   ////

24   1
       Andrew Saul became the Commissioner of the Social Security Administration on June 17, 2019.
25   See https://www.ssa.gov/agency/commissioner.html (last visited by the court on July 30, 2019).
     Accordingly, Andrew Saul is substituted in as the defendant in this action. See 42 U.S.C. §
26   405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person holding
     the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
27
     2
      Both parties have previously consented to Magistrate Judge jurisdiction over this action
28
     pursuant to 28 U.S.C. § 636(c). (See ECF Nos. 7 & 11.)
                                                    1
 1          For the reasons explained below, plaintiff’s motion is granted, the decision of the

 2   Commissioner of Social Security (“Commissioner”) is reversed, and the matter is remanded for

 3   further proceedings consistent with this order.

 4                                   PROCEDURAL BACKGROUND

 5          In June of 2014, plaintiff filed applications for Disability Insurance Benefits (“DIB”)

 6   under Title II of the Social Security Act (“the Act”) and for Supplemental Security Income

 7   (“SSI”) under Title XVI of the Act alleging disability beginning on June 22, 2012. (Transcript

 8   (“Tr.”) at 15, 265-73.) Plaintiff’s alleged impairments include major depressive disorder, bipolar

 9   disorder and a broken left tibia. (Id. at 113.) Plaintiff’s applications were denied initially, (id. at

10   180-88), and upon reconsideration. (Id. at 193-98.)

11          Plaintiff requested an administrative hearing and a hearing was held before an

12   Administrative Law Judge (“ALJ”) on October 11, 2016. (Id. at 35-69.) Plaintiff was

13   represented by an attorney and testified at the administrative hearing. (Id. at 35-37.) In a

14   decision issued on July 6, 2017, the ALJ found that plaintiff was not disabled. (Id. at 26.) The

15   ALJ entered the following findings:

16                  1. The claimant meets the insured status requirements of the Social
                    Security Act through December 31, 2013.
17
                    2. The claimant has not engaged in substantial gainful activity
18                  since June 22, 2012, the alleged onset date (20 CFR 404.1571 et
                    seq., and 416.971 et seq.).
19
                    3. The claimant has the following severe impairments: major
20                  depressive disorder; bipolar disorder; nonunion of the left tibial
                    fracture resulting in intramedullary rod placement (20 CFR
21                  404.1520(c) and 416.920(c)).
22                  4. The claimant does not have an impairment or combination of
                    impairments that meets or medically equals the severity of one of
23                  the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
                    (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925
24                  and 416.926).
25                  5. After careful consideration of the entire record, I find that the
                    claimant has the residual functional capacity to perform light work
26                  as defined in 20 CFR 404.1567(b) and 416.967(b) except he is
                    limited to standing and walking 4 hours total, sitting 6 hours total; no
27                  ladders; only occasional kneeling, crouching, crawling, and climbing
                    stairs; frequent balance and stooping. He must avoid hazards such
28                  as unprotected heights and moving machinery; no more than
                                                       2
 1                     occasional changes to the routine work setting, no more than
                       occasional interactions with members of the public, coworkers and
 2                     supervisors; limited to routine, repetitive work in a stable
                       environment.
 3
                       6. The claimant is unable to perform any past relevant work (20
 4                     CFR 404.1565 and 416.965).

 5                     7. The claimant was born [in] 1976 and was 35 years old, which is
                       defined as a younger individual age 18-49, on the alleged disability
 6                     onset date (20 CFR 404.1563 and 416.963).

 7                     8. The claimant has at least a high school education and is able to
                       communicate in English (20 CFR 404.1564 and 416.964).
 8
                       9. Transferability of job skills is not material to the determination of
 9                     disability because using the Medical-Vocational Rules as a
                       framework supports a finding that the claimant is “not disabled,”
10                     whether or not the claimant has transferable job skills (See SSR 82-
                       41 and 20 CFR Part 404, Subpart P, Appendix 2).
11
                       10. Considering the claimant’s age, education, work experience, and
12                     residual functional capacity, there are jobs that exist in significant
                       numbers in the national economy that the claimant can perform (20
13                     CFR 404.1569, 404.1569(a), 416.969, and 416.969(a)).

14                     11. The claimant has not been under a disability, as defined in the
                       Social Security Act, from June 22, 2012, through the date of this
15                     decision (20 CFR 404.1520(g) and 416.920(g)).

16   (Id. at 17-26.)
17           On June 26, 2018, the Appeals Council denied plaintiff’s request for review of the ALJ’s
18   July 6, 2017 decision. (Id. at 1-5.) Plaintiff sought judicial review pursuant to 42 U.S.C. §
19   405(g) by filing the complaint in this action on August 17, 2018. (ECF. No. 1.)
20                                            LEGAL STANDARD
21           “The district court reviews the Commissioner’s final decision for substantial evidence,
22   and the Commissioner’s decision will be disturbed only if it is not supported by substantial
23   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).
24   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to
25   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.
26   Chater, 108 F.3d 978, 980 (9th Cir. 1997).
27           “[A] reviewing court must consider the entire record as a whole and may not affirm
28   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,
                                                      3
 1   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.

 2   1989)). If, however, “the record considered as a whole can reasonably support either affirming or

 3   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d

 4   1072, 1075 (9th Cir. 2002).

 5          A five-step evaluation process is used to determine whether a claimant is disabled. 20

 6   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step

 7   process has been summarized as follows:

 8                  Step one: Is the claimant engaging in substantial gainful activity? If
                    so, the claimant is found not disabled. If not, proceed to step two.
 9
                    Step two: Does the claimant have a “severe” impairment? If so,
10                  proceed to step three. If not, then a finding of not disabled is
                    appropriate.
11
                    Step three: Does the claimant’s impairment or combination of
12                  impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
                    Subpt. P, App. 1? If so, the claimant is automatically determined
13                  disabled. If not, proceed to step four.
14                  Step four: Is the claimant capable of performing his past work? If
                    so, the claimant is not disabled. If not, proceed to step five.
15
                    Step five: Does the claimant have the residual functional capacity to
16                  perform any other work? If so, the claimant is not disabled. If not,
                    the claimant is disabled.
17

18   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

19          The claimant bears the burden of proof in the first four steps of the sequential evaluation

20   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

21   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,

22   1098 (9th Cir. 1999).

23                                            APPLICATION

24          Plaintiff’s pending motion asserts the following four principal claims: (1) the ALJ’s

25   treatment of the medical opinion evidence constituted error; (2) the ALJ erred by finding plaintiff

26   did not meet or equal Listing 1.06; (3) the ALJ failed to consider whether plaintiff needed a hand-

27   ////

28   ////
                                                       4
 1   held assistive device; and (4) the ALJ’s residual functional capacity determination was

 2   unexplained. 3 (Pl.’s MSJ (ECF No. 14) at 6-12. 4)

 3   I.        Medical Opinion Evidence

 4             The weight to be given to medical opinions in Social Security disability cases depends in

 5   part on whether the opinions are proffered by treating, examining, or nonexamining health

 6   professionals. Lester, 81 F.3d at 830; Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). “As a

 7   general rule, more weight should be given to the opinion of a treating source than to the opinion

 8   of doctors who do not treat the claimant . . . .” Lester, 81 F.3d at 830. This is so because a

 9   treating doctor is employed to cure and has a greater opportunity to know and observe the patient

10   as an individual. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996); Bates v. Sullivan, 894

11   F.2d 1059, 1063 (9th Cir. 1990).

12             The uncontradicted opinion of a treating or examining physician may be rejected only for

13   clear and convincing reasons, while the opinion of a treating or examining physician that is

14   controverted by another doctor may be rejected only for specific and legitimate reasons supported

15   by substantial evidence in the record. Lester, 81 F.3d at 830-31. “The opinion of a nonexamining

16   physician cannot by itself constitute substantial evidence that justifies the rejection of the opinion

17   of either an examining physician or a treating physician.” (Id. at 831.) Finally, although a

18   treating physician’s opinion is generally entitled to significant weight, “‘[t]he ALJ need not

19   accept the opinion of any physician, including a treating physician, if that opinion is brief,

20   conclusory, and inadequately supported by clinical findings.’” Chaudhry v. Astrue, 688 F.3d 661,

21   671 (9th Cir. 2012) (quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.

22   2009)).

23             Here, plaintiff challenges the ALJ’s treatment of the opinion offered by treating physician

24   Dr. Paul Gregory. (Pl.’s MSJ (ECF No. 14) at 9-10.) The ALJ discussed Dr. Gregory’s opinion

25   as follows:

26
     3
         The court has reordered plaintiff’s arguments for purposes of clarity and efficiency.
27
     4
      Page number citations such as this one are to the page number reflected on the court’s CM/ECF
28
     system and not to page numbers assigned by the parties.
                                                       5
 1                   Paul Gregory, M.D., the claimant’s orthopedist 5, opined that the
                     claimant can occasionally lift and/or carry less than 10 pounds;
 2                   frequently lift and/or carry less than 10 pounds; stand and/or walk for
                     less than 2 hours in an 8-hour workday with crutches; sit for 6 hours
 3                   in an 8-hour workday; needs to alternate standing and sitting; never
                     climb, balance, stoop, kneel, crouch, or crawl; and has restrictions
 4                   with heights, moving machinery, temperature extremes, chemicals,
                     and dust. I accord little weight to this opinion because it is not
 5                   consistent with the record as a whole, e.g., generally unremarkable
                     physical examinations (excellent range of motion, no neurological
 6                   deficits) as discussed above. Moreover, the opinion expressed is
                     quite conclusory, providing very little explanation of the evidence
 7                   relied on in forming that opinion.

 8           The ALJ’s analysis is erroneous,

 9                   [t]o say that medical opinions are not supported by sufficient
                     objective findings or are contrary to the preponderant conclusions
10                   mandated by the objective findings does not achieve the level of
                     specificity our prior cases have required, even when the objective
11                   factors are listed seriatim. The ALJ must do more than offer his
                     conclusions. He must set forth his own interpretations and explain
12                   why they, rather than the doctors’, are correct.

13   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988); see also Tackett v. Apfel, 180 F.3d

14   1094, 1102 (9th Cir. 1999) (“The ALJ must set out in the record his reasoning and the evidentiary

15   support for his interpretation of the medical evidence.”); McAllister v. Sullivan, 888 F.2d 599,

16   602 (9th Cir. 1989) (“Broad and vague” reasons for rejecting the treating physician’s opinion do

17   not suffice).

18           Moreover, Dr. Gregory’s opinion is no less conclusory than the ALJ’s evaluation of Dr.

19   Gregory’s opinion. In this regard, Dr. Gregory’s Medical Source Statement repeatedly cited to

20   plaintiff’s chronic infection and nonunion of the left tibia in support of the limitations assessed.

21   (Tr. at 1021-25.) That is consistent with Dr. Gregory’s treatment notes.

22           While it is true that Dr. Gregory found plaintiff had “excellent range of motion,”—as

23   vaguely referenced by the ALJ’s decision—that is at best an incomplete picture of Dr. Gregory’s

24   findings and opinion. In this regard, following an examination Dr. Gregory spoke to plaintiff

25
     5
26    The opinions of medical specialists regarding the specialist’s area of expertise “are given more
     weight than the opinions of a nonspecialist.” Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir.
27   1996); see also Benecke v. Barnhart, 379 F.3d 587, 594 (9th Cir. 2004) (“Each rheumatologist’s
     opinion is given greater weight than those of the other physicians because it is an opinion of a
28
     specialist about medical issues related to his or her area of specialty.”).
                                                         6
 1   about “the complex nature of a chronic infected nonunion with retained hardware.” (Id. at 895.)

 2   Dr. Gregory explained that it would be “difficult to solve both of [plaintiff’s] problems

 3   simultaneously.” (Id.)

 4          Instead, Dr. Gregory recommended first addressing the chronic infection, through “6

 5   weeks of IV intravenous antibiotics” followed by a “surgical procedure for intramedullary nail

 6   removal and intramedullary local debridement of the infected site[.]” (Id.) Dr. Gregory stressed

 7   against the use of “any replacement hardware until [plaintiff’s] infection” was “eradicated.” (Id.)

 8   Plaintiff was also advised to “obtain a fracture walking Aircast” in anticipation of “gradual

 9   increase weightbearing postoperatively.” (Id.)

10          Additionally, when an ALJ elects to afford the opinion of a treating physician less than

11   controlling weight, the opinion must be “weighted according to factors such as the length of the

12   treatment relationship and the frequency of examination, the nature and extent of the treatment

13   relationship, supportability, consistency with the record, and specialization of the physician.”

14   Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (citing 20 C.F.R. § 404.1527(c)(2)-(6)).

15   The ALJ’s failure to discuss these factors “alone constitutes reversible legal error.” (Id. at 676.)

16          Accordingly, for the reasons stated above, the court finds that the ALJ failed to offer a

17   specific and legitimate, let alone clear and convincing, reason for rejecting Dr. Gregory’s opinion.

18   Plaintiff is, therefore, entitled to summary judgment on the claim that the ALJ’s treatment of the

19   medical opinion evidence constituted error.

20   II.    Listing Error

21          Plaintiff also argues that the ALJ erred by failing to find that plaintiff’s impairments met

22   or equaled Listing 1.06. (Pl.’s MSJ (ECF No. 14) at 6-8.) At step three of the sequential

23   evaluation, the ALJ must determine whether a claimant’s impairment or impairments meet or

24   equal one of the specific impairments set forth in the Listings. 20 C.F.R. §§ 404.1520(a)(4)(iii),

25   416.920(a)(4)(iii). The physical and mental conditions contained in the Listings are considered so

26   severe that “they are irrebuttably presumed disabling, without any specific finding as to the

27   claimant’s ability to perform his past relevant work or any other jobs.” Lester v. Chater, 81 F.3d

28   821, 828 (9th Cir. 1995). The Listings were “designed to operate as a presumption of disability
                                                        7
 1   that makes further inquiry unnecessary.” Sullivan v. Zebley, 493 U.S. 521, 532 (1990); see also

 2   Lewis v. Apfel, 236 F.3d 503, 512 (9th Cir. 2001). If a claimant shows that her impairments meet

 3   or equal a Listing, she will be found presumptively disabled. 20 C.F.R. §§ 404.1525-404.1526,

 4   416.925-416.926.

 5          Listing 1.06 is applicable where there is a “[f]racture of the tibia . . . . [w]ith . . . [i]nability

 6   to ambulate effectively, as defined in 1.00B2b, and return to effective ambulation did not occur or

 7   is not expected to occur within 12 months of onset.” 20 C.F.R. pt. 404, subpt. P, app. 1, § 1.06.

 8   “Inability to ambulate effectively means an extreme limitation of the ability to walk; i.e., an

 9   impairment(s) that interferes very seriously with the individual’s ability to independently initiate,

10   sustain, or complete activities.” Id. at § 1.00B2b(1).

11          Here, the ALJ addressed Listing 1.06 as follows:

12                  After consideration of the evidence, detailed below, I conclude that
                    the severity of the claimant’s physical impairments, either singly or
13                  in combination, does not meet the specific criteria of section[] . . .
                    1.06 (fracture of a lower limb). No treating or examining physician
14                  has mentioned findings equivalent in severity to the criteria of any
                    listed impairment, nor does the evidence show medical findings that
15                  are the same or equivalent to those of any listed impairment of the
                    Listing of Impairments.
16

17   (Tr. at 18.) That is the entirety of the ALJ’s analysis.

18          “An ALJ must evaluate the relevant evidence before concluding that a claimant’s

19   impairments do not meet or equal a listed impairment.” Lewis, 236 F.3d at 512 (citing Marcia v.

20   Sullivan, 900 F.2d 172, 176 (9th Cir. 1990) (“We hold that, in determining whether a claimant

21   equals a listing under step three of the Secretary’s disability evaluation process, the ALJ must

22   explain adequately his evaluation of alternative tests and the combined effects of the

23   impairments.”)).

24          Moreover, an “ALJ must provide a discussion of the evidence and an explanation of

25   reasoning for his conclusion sufficient to enable meaningful judicial review.” Diaz v.

26   Commissioner of Social Sec., 577 F.3d 500, 504 (3rd Cir. 2009) (quotation omitted); see also

27   Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013) (“The ALJ’s decision regarding the

28   applicability of Listing 1.04A is devoid of reasoning. . . . This insufficient legal analysis makes it
                                                          8
 1   impossible for a reviewing court to evaluate whether substantial evidence supports the ALJ’s

 2   findings.”).

 3          Here, the ALJ’s vague and conclusory reasoning is inadequate. Accordingly, the court

 4   finds that plaintiff is also entitled to summary judgment with respect to the claim that the ALJ

 5   erred at step three of the sequential evaluation by failing to consider Listing 1.06.

 6   III.   Hand-Held Assistive Device

 7          Plaintiff next argues that the ALJ’s decision “fails to say anything about [plaintiff’s] need

 8   for an assistive device,” that such a limitation should have been included in the residual

 9   functional capacity (“RFC”) determination, and in the hypothetical question to the Vocational

10   Expert (“VE”). (Pl.’s MSJ (ECF No. 14) at 8-9.)

11          At step five of the sequential evaluation, “the Commissioner has the burden ‘to identify

12   specific jobs existing in substantial numbers in the national economy that a claimant can perform

13   despite his identified limitations.’” Zavalin v. Colvin, 778 F.3d 842, 845 (9th Cir. 2015) (quoting

14   Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995)) (alterations omitted). The ALJ can meet

15   her burden by either taking the testimony of a Vocational Expert (“VE”) or by referring to the

16   grids. See Lounsburry v. Barnhart, 468 F.3d 1111, 1114-15 (9th Cir. 2006). Here, the ALJ relied

17   on the testimony of a VE. (Tr. at 25.)

18          While an ALJ may pose a range of hypothetical questions to a VE based on alternate

19   interpretations of the evidence, the hypothetical question that ultimately serves as the basis for the

20   ALJ’s determination, i.e., the hypothetical question that is predicated on the ALJ’s final residual

21   functional capacity assessment, must account for all of the limitations and restrictions of the

22   particular claimant. Bray, 554 F.3d at 1228. “If an ALJ’s hypothetical does not reflect all of the

23   claimant’s limitations, then the expert’s testimony has no evidentiary value to support a finding

24   that the claimant can perform jobs in the national economy.” Id. (citation and quotation marks

25   omitted); see also Taylor, 659 F.3d at 1235 (“Because neither the hypothetical nor the answer

26   properly set forth all of Taylor’s impairments, the vocational expert’s testimony cannot constitute

27   substantial evidence to support the ALJ’s findings.”).

28   ////
                                                        9
 1          Plaintiff’s treating physician, Dr. Gregory, opined that plaintiff required a hand-held

 2   assistive device. (Tr. at 1024.) Presumably because the ALJ rejected Dr. Gregory’s opinion, the

 3   ALJ’s hypothetical question to the VE did not account for the need for a hand-held assistive

 4   device. (Tr. at 60-67.) Accordingly, plaintiff is also entitled to summary judgment on the claim

 5   that the ALJ committed an error at step five of the sequential evaluation.

 6                                            CONCLUSION

 7          With error established, the court has the discretion to remand or reverse and award

 8   benefits. 6 McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). A case may be remanded

 9   under the “credit-as-true” rule for an award of benefits where:

10                  (1) the record has been fully developed and further administrative
                    proceedings would serve no useful purpose; (2) the ALJ has failed to
11                  provide legally sufficient reasons for rejecting evidence, whether
                    claimant testimony or medical opinion; and (3) if the improperly
12                  discredited evidence were credited as true, the ALJ would be
                    required to find the claimant disabled on remand.
13

14   Garrison, 759 F.3d at 1020. Even where all the conditions for the “credit-as-true” rule are met,

15   the court retains “flexibility to remand for further proceedings when the record as a whole creates

16   serious doubt as to whether the claimant is, in fact, disabled within the meaning of the Social

17   Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015)

18   (“Unless the district court concludes that further administrative proceedings would serve no

19   useful purpose, it may not remand with a direction to provide benefits.”); Treichler v.

20   Commissioner of Social Sec. Admin., 775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ

21   makes a legal error, but the record is uncertain and ambiguous, the proper approach is to remand

22   the case to the agency.”).

23   ////

24   6
       Having identified errors requiring remand, upon review of the record, and in light of plaintiff’s
25   argument that simply “the decision should be reversed,” the court finds it unnecessary to reach
     plaintiff’s remaining claim. (Pl.’s MSJ (ECF No. 14) at 12). See Janovich v. Colvin, No. 2:13-
26   cv-0096 DAD, 2014 WL 4370673, at *7 (E.D. Cal. Sept. 2, 2014) (“In light of the analysis and
     conclusions set forth above, the court need not address plaintiff’s remaining claims of error.”);
27   Manning v. Colvin, No. CV 13-4853 DFM, 2014 WL 2002213, at *2 (C.D. Cal. May 15, 2014)
     (“Because the Court finds that the decision of the ALJ must be reversed on the basis of the
28
     stooping limitation, the Court need not address Plaintiff’s remaining contentions.”).
                                                       10
 1           Here, the court cannot find that further proceedings would serve no useful purpose. Thus,

 2   this matter must be remanded for further proceedings.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. Plaintiff’s motion for summary judgment (ECF No. 14) is granted;

 5           2. Defendant’s cross-motion for summary judgment (ECF No. 19) is denied;

 6           3. The Commissioner’s decision is reversed; and

 7           4. This matter is remanded for further proceedings consistent with this order.

 8   Dated: March 24, 2020

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     DLB:6
24   DB\orders\orders.soc sec\bolger2247.ord

25

26

27

28
                                                      11
